DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 and 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,908,539 (hereinafter “the patent”) in view of Lee et al. (US 2019/0204766, hereinafter “Lee”) and Yoshino et al. (US 2007/0166084, hereinafter “Yoshino”).
Regarding outstanding claim 1, though slight differences in wording, outstanding claim 1 correlates to claim 1 of the patent as follows (differences denoted by underlining):
Outstanding claim 1
Claim 1 of the patent
An image heating device for heating an image formed on a recording material, comprising: 

a heating member provided in an inner space of the film (i.e., the endless film is rotated around the heating member, as claimed in the patent) and elongated in a longitudinal direction of the film (the heating member and film are both 3-dimensional, and as such, the heating member will be elongated in some longitudinal direction of the film, as claimed in the patent);
a supporting member provided in the inner space of the film and configured to support the heating member along the longitudinal direction;


a supporting member configured to support the heating member; 
an endless film configured to be guided by the supporting member and to be rotated around the heating member, and including an inner peripheral surface sliding with respect to the heating member; and 
as the heating member provides the heat for heating the image on the recording material, the heating member inherently cooperates with the rotating member);
a rotating member configured to come into contact with an outer peripheral surface of the film and form a nip portion that nips and conveys the recording material carrying the image while heating the image on the recording material,
a lubricant storage portion provided in the supporting member and configured to store a lubricant; and
a lubricant supplying portion configured to supply the lubricant stored in the lubricant storage portion to an inner peripheral surface of the film, the lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion,
on an upstream side of the nip portion in a rotation direction of the film, 
wherein the supporting member further includes a lubricant supplying portion configured to supply the lubricant stored in the lubricant storage portion to the inner peripheral surface of the film,
wherein the lubricant supplying portion includes a felt layer made of at least one of aramid fiber, glass fiber, and carbon fiber, 
wherein the recording material is conveyed with reference to a center in the longitudinal direction of the film, 

wherein the lubricant storage portion includes a first lubricant storage portion, a second lubricant storage portion and a third lubricant storage portion,
wherein the lubricant storage portion includes a first lubricant storage portion corresponding to the area through which the small-sized recording material passes and a second lubricant storage portion corresponding to the area through which the small-sized recording material does not pass in the longitudinal direction when the small-sized recording material is conveyed to the image heating device, and
wherein with respect to the longitudinal direction of the film, the second lubricant-2-Amendment for Application No.: 17/138290 Attorney Docket: 10190892US02storage portion is provided at a position including the center, the first lubricant storage portion is provided at a position adjacent to one end of the second lubricant storage portion, and the third lubricant storage portion is provided at a position adjacent to the other end of the second lubricant storage portion, and


wherein an amount of the lubricant supplied from the first lubricant storage portion to the inner peripheral surface of the film per unit time and an amount of the lubricant supplied from the third lubricant storage portion to the inner peripheral surface of the film per unit time are larger than an amount of the lubricant supplied from the second lubricant storage portion to the inner peripheral surface of the film per unit time.
wherein an amount of the lubricant supplied from the lubricant supplying portion to the inner peripheral surface of the film per unit time is larger in an area through which a small-sized recording material smaller than a maximum-sized recording material fixable by the image heating device does not pass in the longitudinal direction than in an area through which the small-sized recording material passes,

wherein the lubricant supplying portion includes a first lubricant supplying portion configured to supply the lubricant stored in the first lubricant storage portion to the inner peripheral surface of the film, and a second lubricant supplying portion configured to supply the lubricant stored in the second lubricant storage portion to the inner peripheral surface of the film.


The patent fails to claim the following: the supporting member provided in the inner space of the film and configured to support the heating member along the longitudinal direction, the lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion, wherein the lubricant supplying portion includes a felt layer made of at least one of aramid fiber, glass fiber, and carbon fiber, wherein the recording material is conveyed with reference to a center in the longitudinal direction of the film, wherein the lubricant storage portion includes a third lubricant storage portion, and wherein with respect to the longitudinal direction of the film, the second lubricant-2-Amendment for Application No.: 17/138290Attorney Docket: 10190892US02 storage portion is provided at a position including the center, the first lubricant storage portion is provided at a position adjacent to one end of the second lubricant storage portion, and the third lubricant storage portion is provided at a position adjacent to the other end of the second lubricant storage portion, and wherein an amount of the lubricant supplied from the first lubricant storage portion to the inner peripheral surface of the film per unit time 
Lee teaches the supporting member 80 provided in the inner space of the film 50 and configured to support the heating member 70 along the longitudinal direction (Fig. 5, [0039]), the lubricant supplying portion 100 being provided so as to contact with the inner peripheral surface of the film 50 and to cover an opening of the lubricant storage portion 95 (Fig. 5, [0048-0052]), wherein the lubricant supplying portion 100 includes a felt layer made of at least one of aramid fiber, glass fiber, and carbon fiber ([0062-0063]), wherein the lubricant storage portion 95 includes a first, second, and third lubricant storage portion ([0058]), and wherein with respect to the longitudinal direction of the film, the second lubricant-2-Amendment for Application No.: 17/138290Attorney Docket: 10190892US02 storage portion is provided at a position including the center, the first lubricant storage portion is provided at a position adjacent to one end of the second lubricant storage portion, and the third lubricant storage portion is provided at a position adjacent to the other end of the second lubricant storage portion (see annotated Fig. 7 below).

    PNG
    media_image1.png
    274
    540
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (1st lubricant storage portion)][AltContent: textbox (3rd lubricant storage portion)][AltContent: textbox (2nd lubricant storage portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]







Claim 1 of the patent modified by Lee fails to claim wherein the recording material is conveyed with reference to a center in the longitudinal direction of the film and wherein an amount of the lubricant supplied from the first lubricant storage portion to the inner peripheral surface of the film per unit time and an amount of the lubricant supplied from the third lubricant storage portion to the inner peripheral surface of the film per unit time are larger than an amount of the lubricant supplied from the second lubricant storage portion to the inner peripheral surface of the film per unit time.
Yoshino teaches the recording material is conveyed with reference to a center in the longitudinal direction of the film 610 (Figs. 3-5C [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claim the recording material conveyed with reference to a center in the longitudinal direction of the film, as this is a well-known method for fixing that would yield the predictable results of sufficiently heating, pressurizing, and fixing a recording material to promote high quality printing.
In making this modification, it would have further been obvious to claim wherein an amount of the lubricant supplied from the first lubricant storage portion to the inner peripheral surface of the film per unit time and an amount of the lubricant supplied from the third lubricant storage portion to the inner peripheral surface of the film per unit time are larger than 
Additionally, claim 1 of the patent claims additional limitations that outstanding claim 1 does not.  It would have been obvious not to claim all of the limitations.

Regarding outstanding claim 5, though slight differences in wording, outstanding claim 1 correlates to claim 1 of the patent as follows (differences denoted by underlining):
Outstanding claim 1
Claim 1 of the patent
An image heating device for heating an image formed on a recording material, comprising: 
an endless film configured to rotate while being in contact with the recording material; 
a heating member configured to heat the film (as claimed in the patent, the film rotates around the heating member and includes an inner surface sliding with respect to the heating member, and therefore the heating member is configured to heat the film);
analogous to the claimed supporting member) provided in the inner space of the film along a longitudinal direction of the film;

a heating member elongated in a longitudinal direction; 
a supporting member configured to support the heating member; 
an endless film configured to be guided by the supporting member and to be rotated around the heating member, and including an inner peripheral surface sliding with respect to the heating member; and 
a rotating member configured to come into contact with an outer peripheral surface of the film and to form a nip portion that nips and conveys the recording material carrying the image while heating the image on the recording material, with the back-up member through the film in cooperation with the back-up member;
a rotating member configured to come into contact with an outer peripheral surface of the film and form a nip portion that nips and conveys the recording material carrying the image while heating the image on the recording material,
a lubricant storage portion provided in the back-up member and configured to store a lubricant; and
a lubricant supplying portion configured to supply the lubricant stored in the lubricant storage portion to an inner peripheral surface of the film, the lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion,
wherein the supporting member includes a lubricant storage portion configured to store a lubricant on an upstream side of the nip portion in a rotation direction of the film, 
wherein the supporting member further includes a lubricant supplying portion configured to supply the lubricant stored in the lubricant storage portion to the inner peripheral surface of the film,
wherein the lubricant supplying portion includes a felt layer made of at least one of aramid fiber, glass fiber, and carbon fiber, 
wherein the recording material is conveyed with reference to a center in the longitudinal direction of the film, 

wherein the lubricant storage portion includes a first lubricant storage portion, a second lubricant storage portion and a third lubricant storage portion,
wherein the lubricant storage portion includes a first lubricant storage portion corresponding to the area through which the small-sized recording material passes and a second lubricant storage portion corresponding to the area through which the small-sized recording material does not pass in the longitudinal direction when the small-sized recording material is conveyed to the image heating device, and
wherein with respect to the longitudinal direction of the film, the second lubricant-2-Amendment for Application No.: 17/138290 Attorney Docket: 10190892US02storage portion is provided at a position including the center, the first lubricant storage portion is provided at a position adjacent to one end of the second lubricant storage portion, and the third lubricant storage portion is provided at a position adjacent to the other end of the second lubricant storage portion, and


wherein an amount of the lubricant supplied from the first lubricant storage portion to the inner peripheral surface of the film per unit time and an amount of the lubricant supplied from the third lubricant storage portion to the inner peripheral surface of the film per unit time are larger than an amount of the lubricant supplied from the second lubricant storage portion to the inner peripheral surface of the film per unit time.
wherein an amount of the lubricant supplied from the lubricant supplying portion to the inner peripheral surface of the film per unit time is larger in an area through which a small-sized recording material smaller than a maximum-sized recording material fixable by the image heating device does not pass in the longitudinal direction than in an area through which the small-sized recording material passes,

wherein the lubricant supplying portion includes a first lubricant supplying portion configured to supply the lubricant stored in the first lubricant storage portion to the inner peripheral surface of the film, and a second lubricant supplying portion configured to supply the lubricant stored in the second lubricant storage portion to the inner peripheral surface of the film.


The patent fails to claim the following: the back-up member provided in the inner space of the film along a longitudinal direction of the film, the rotating member configured to form the nip portion with the back-up member through the film in cooperation with the back-up member, the lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion, wherein the lubricant supplying portion includes a felt layer made of at least one of aramid fiber, glass fiber, and carbon fiber, wherein the recording material is conveyed with reference to a center in the longitudinal direction of the film, wherein the lubricant storage portion includes a third lubricant storage portion, and wherein with respect to the longitudinal direction of the film, the second lubricant-2-Amendment for Application No.: 17/138290Attorney Docket: 10190892US02 storage portion is provided at a position including the center, the first lubricant storage portion is provided at a position adjacent to one end of the second lubricant storage portion, and the third lubricant storage portion is provided at a position adjacent to the other end of the second lubricant storage portion, and wherein an amount of the lubricant supplied from the first lubricant storage portion to the inner peripheral surface of the film per unit time and an amount of the lubricant supplied from the third lubricant storage portion to the inner peripheral surface of the film per unit time are larger than an amount of the lubricant supplied from the second lubricant storage portion to the inner peripheral surface of the film per unit time.
Lee teaches the back-up member 80 provided in the inner space of the film 50 along a longitudinal direction of the film (Fig. 5, [0046]), the rotating member 20 configured to form the nip portion with the back-up member 80 through the film 50 in cooperation with the back-up member (Fig. 5, [0046]), the lubricant supplying portion 100 being provided so as to contact 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of the patent to claim the limitations taught by Lee.  One would have been motivated to do so in order to prevent the lubricant from being leaked to the outside in a short time in the high-temperature and high-pressure environment, while also preventing meandering of and damage to the fusing film to significantly improve lifespans of the fusing device (Lee [0095]).
Claim 1 of the patent modified by Lee fails to claim wherein the recording material is conveyed with reference to a center in the longitudinal direction of the film and wherein an amount of the lubricant supplied from the first lubricant storage portion to the inner peripheral surface of the film per unit time and an amount of the lubricant supplied from the third lubricant storage portion to the inner peripheral surface of the film per unit time are larger than an amount of the lubricant supplied from the second lubricant storage portion to the inner peripheral surface of the film per unit time.
Yoshino teaches the recording material is conveyed with reference to a center in the longitudinal direction of the film 610 (Figs. 3-5C [0046-0048]).

In making this modification, it would have further been obvious to claim wherein an amount of the lubricant supplied from the first lubricant storage portion to the inner peripheral surface of the film per unit time and an amount of the lubricant supplied from the third lubricant storage portion to the inner peripheral surface of the film per unit time are larger than an amount of the lubricant supplied from the second lubricant storage portion to the inner peripheral surface of the film per unit time.  This is merely another way of wording what was already claimed in claim 1 of the patent: wherein an amount of the lubricant supplied from the lubricant supplying portion to the inner peripheral surface of the film per unit time is larger in an area through which a small-sized recording material smaller than a maximum-sized recording material fixable by the image heating device does not pass in the longitudinal direction than in an area through which the small-sized recording material passes (i.e., lubricant supplied is larger in the end portions/first and third lubricant storage portions than in the center/second lubricant storage portion).
Additionally, claim 1 of the patent claims additional limitations that outstanding claim 1 does not.  It would have been obvious not to claim all of the limitations.

Claim(s) 2 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,908,539 in view of Lee (US 2019/0204766) and  in view of Endo (US 2020/0201213).
Regarding outstanding claims 2 and 6, modified claim 1 of the patent claims the image heating device according to claims 1 and 5, but fails to claim wherein the lubricant supplying portion is bonded to the supporting (outstanding claim 2) / back-up (outstanding claim 6) member.
Endo teaches bonding a sheet-like lubricant supplying portion 86 to a supporting/back-up member 82 (Fig. 15, [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify claim 1 of the patent to include wherein the sheet-like lubricant supplying portion is bonded to the supporting/back-up member, as taught by Lee.  One would have been motivated to do so in order to provide a way to keep the sheet-like lubricant in place while being in contact with the rotating film.

Pertinent Prior Art
The following prior art reference previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2015/0198919) teaches providing exactly three lubricant storage portions, two disposed at longitudinal ends and one spanning a center (see Fig. 6 [0076]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852